  
   
  
  

Case 2:19-cr-00148 Document 86-9 Filed 08/22/19 Wadgé/2UM2 1RagelD #:#682 P.002/005

 

 

 

WEST VIRGINIA STATE POLICE

    

  

 

ACCREDITED

 

R. E. THOMAS

CLAY CO. SHERIFF'S DEPT.
PO BOX 429

CLAY, WV 25043

PAGE I OF 2

REFERENCE:

LABORATORY SECTION:

EVIDENCE RECEIVED:

EVIDENCE DISPOSITION:

EXAMINATION PERFORMED:

METHODOLOGY:

 

 

 

DEFENDANT’S
EXHIBIT

no. A:19-IUY

EXHIBIT
NO.

 

 

 

 

 

 

 

 

FORENSIC LABORATORY REPORT!

725 Jefferson Road, South C an Virginia 25309-1698

SASOECTT OLS 2
FORENSIC TESTING
LABORATORY

Ss ALI365-T Lv

 

 

    
 

   
 

AGENCY CASE NO, 19M2019M08M00187
LAB CASE NO. WVSP19-001398
REQUEST NO. 0002

SUPPLEMENTAL REPORT

Joseph R. Ziegler - Suspect
Driving Under the Influence - 04/04/2019

Toxicology

The following exhibits were received at the laboratory on
04/05/2019 via evidence locker and placed into secure
storage:

Item # 01.001: One sealed gray top tube containing blood
Item # 01.002: One sealed gray top tube containing blood

To be returned.

Toxicology Drug Analysis

Preliminary Drug Screening was performed by High Performance
Liquid Chromatography/Tandem Mass Spectrometry (LC-MS/MS)
for compounds in Panel 1, Panel 2, the Negative 2 Panel, and the
THC/metabolite Panel.

Confirmatory Drug Analysis was performed by High Performance
Liquid Chromatography/Tandem Mass Spectrometry (LC-MS/MS)
for compounds in the THC/metabolite Panel.

Quantitative results are reported as Result + Uncertainty of
Measurement (UM) at k=2, 95.45% Confidence Interval.

This examination has been made with the understanding that the evidence iy connected with an official investigation and that the Laboratory Report will be used for official
purposes only, The Laboratory Report shall not be reproduced, except in full, withowl the written approval of the West Virginia State Police Forensic Laboratory.
From:

a

a)
Pw
\

  
   
 

Case 2:19-cr-00148 Document 86-9 Filed 08/22/19 Padé /2Wfo2 PagelD #: 73 P.003/005

R. E. THOMAS
JULY 11, 2019
PAGE 2 OF 2

RESULTS AND OPINIONS:

AGENCY CASENO. 19M2019M08M00187
LAB CASE NO. WVSP19-001398
REQUEST NO. 0002
SUPPLEMENTAL REPORT

Item # 01.001 contained 1.88 + 0.28 ng/ml THC and 10.18 + 1.83 ng/ml THC-COOH.

Based on thresholds established by the WVSP Toxicology Laboratory, screening of Item #01.001 did not reveal
any positive findings of toxicological significance on Panel 1, Panel 2, or the Negative 2 Panel; therefore, no

further-testing-was-conducted.on these ype

\

Authorized by:
(Ai © “dg

Erin E. Feazell
Forensic Scientist

Enclosure (WVSP Form 53)
Attachment (WVSP Toxicology Dmg Panel - 2 pages)
Reviewed by David Lockley.

Dv

Item # 01.002 was not ee
Please refer to the afta VVSP Toxicology Drug Panel for a current list of compounds and reporting limits.

This examination has been made with the understanding thar the evidence is connected with un official investigation and that the Laboratory Report will be used for official
purposes only. The Laboratory Report shall not be reproduced, except in full, without the written approval of the West Virginia State Police Forensic Laboratory.
